DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-26 and 53 in the reply filed on 02/24/2022 is acknowledged.  The traversal is on the ground(s) that 1) the examiner has not shown that Group I lacks unit of the invention to Group II, 2) the examiner has not shown a removably mountable tool as claimed is present in Wolf. This is not found persuasive because, as discussed in the restriction/election dated 12/24/2021, the different groups of the claims are listed. Further, the common technical feature among the Groups I, II and III is disclosed by Wolf (i.e., a tool removably coupled to a mandrel). The technical feature is not a special technical feature as it does not make a contribution over the prior art. As such, unity of invention is lacking.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim(s) 2-4 and 26 are objected to because of the following informalities:   	Regarding claim 2, “the energizable unit” should read -- the at least one energizable unit -- for consistency. 	Regarding claim 3, “the mandrel” should read -- the at least one mandrel -- for consistency.   	Regarding claim 26, “the tool” should read -- the at least one tool -- for consistency.   	Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one energizable unit” in claims 3-2; “cell manipulator” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-25 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and 3, the limitations of the claims 2 and 3 are indefinite because it is unclear if the claimed “at least one tool” is a required element of the claims. The “at least one tool” is not positively recited in independent claim 1. Claims 4-25 and 53 are included in the rejection for the same reason. Further clarification is requested and appropriate correction is required.
Claim 3 recites the limitation "the at least one energizable unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – at least one energizable unit -- or define at least one energizable unit earlier in the claims. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2013/0130369) (hereinafter “Wilson”).
Regarding claim 1, Wilson discloses a cell incubator comprising a housing capable of holding a culture vessel (FIGS. 1(a),2(a): housing (102) enclosing vessel; [00616]), at least one mandrel having an end portion (FIGS. 3a,3b: mandrel 728 having a first end (upper end) and a second end (lower end); [0258]-[0258]), the at least one mandrel mounted on a movable transport for moving the at least one mandrel relative to the culture vessel (mandrel 728 is movably mounted on movable transport (712,718); FIGS. 3(a),3(b); [0261],[0265]); and at least one tool removably mountable on the end portion of the at least one mandrel, wherein the at least one tool is electrically powered and controllable by signals applied to the at least one tool (the second end (lower end) of the mandrel 728 is coupled to conductive microtip or film piercer that is electrically coupled to a sensor circuit; [0261], [0271], [0621]). 	It is noted that the culture vessel is not positively recited in the claim. Further, regarding the limitation “at least one tool removably mountable,” the tool is not positively recited as the limitation appears to require that at least one tool can be mounted on the end portion of the mandrel. It is suggested to amend to – at least one tool mounted--.  	Furthermore, it is further noted that the recitation of functional language "e.g., for holding a culture vessel; to perform at least one operation on cells in or from the culture vessel" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed housing and thus since the structure is the same, the claimed function is apparent.
Therefore, Wilson meets and anticipates the limitations set forth in claim 1. 
Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2013/0130369) (hereinafter “Wilson”). This is an alternative rejection to the rejection of claim 1.
Regarding claims 1 and 12-13, Wilson discloses a cell incubator comprising a housing capable of holding a culture vessel (FIGS. 1(a),2(a): housing (102) enclosing vessel; [00616]), at least one mandrel having an end portion (FIGS. 3a,3b: mandrel 728 having a first end (upper end) and a second end (lower end); [0258]-[0258]), the at least one mandrel mounted on a movable transport for moving the at least one mandrel relative to the culture vessel (mandrel 728 is movably mounted on movable transport (712,718); FIGS. 3(a),3(b); [0261],[0265]); and at least one tool removably mountable on the end portion of the at least one mandrel (the first end of the mandrel 728 is coupled to a millitip pipettor 704; FIG. 3(b); [0261]), wherein the at least one tool is electrically powered and controllable by signals applied to the at least one tool (millitip pipettor 704 includes a sensing circuit (e.g., liquid sensor) that receives signals from a controller ([0271], [0617]-[0618]). 	It is noted that the culture vessel is not positively recited in the claim. Further, regarding the limitation “at least one tool removably mountable,” the tool is not positively recited as the limitation appears to require that at least one tool can be mounted on the end portion of the mandrel. It is suggested to amend to – at least one tool mounted--.  	Furthermore, it is further noted that the recitation of functional language "e.g., for holding a culture vessel; to perform at least one operation on cells in or from the culture vessel" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed housing and thus since the structure is the same, the claimed function is apparent.
Therefore, Wilson meets and anticipates the limitations set forth in claims 1 and 12-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Holmes et al (US 2015/0338428; hereinafter “Holmes”).
Regarding claim 2, Wilson discloses the cell incubator according to claim 1. 	Wilson discloses wherein the at least one tool is coupled to a power source ([0181], [0261], [0271], [0621]), at least one energizable unit (e.g., pipettor 704 includes a sensor circuit; [0261]), and a control circuit for applying control signals to the at least one energizable unit (a controller coupled to the sensor circuit; [0261], [0271], [0621]). 	Wilson does not explicitly disclose wherein the at least one tool includes a battery that powers the at least one energizable tool.  	Holmes discloses an incubator comprising a plurality of modules and a power source coupled to the incubator including a rechargeable battery pack ([0610], [1454]-[1456]). 	In view of Holmes, it would have been obvious to one of ordinary skill in the art a the time of the effective filing date to have modified the power source of Wilson with the power source of Holmes because such modification would have been the simple substitution of one known power source for another for the predictable result of powering the components of the incubator, as disclosed by Holmes (Homes, at [0610], [1454]-[1456]). 	Furthermore, it is further noted that the recitation of functional language "e.g., for performing an operation related to the incubation of cells; to control the operation of the energizable unit" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed at least one tool and at least one energizable unit and thus since the structures are the same, the claimed function is apparent.
Claim(s) 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above.
Regarding claim 5, Wilson discloses the cell incubator according to claim 1. 	Wilson further discloses wherein the transport moves at least one mandrel in an X-Y plane and moves the at least one mandrel along a Z-axis when a desired position is reached in the X-Y plane (mandrel 728 is movably mounted on movable XYZ transport (712,718); FIGS. 3(a),3(b); [0261],[0265]). 
Regarding claim 26, Wilson discloses wherein the at least one tool is coupled to the at least one mandrel but does not explicitly disclose wherein the at least one tool is removably mounted on the mandrel by one of a friction fit, a screw on connection, a mechanical latch or an electromagnetic connection. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the coupling between the at least one tool and the at least one mandrel of Wilson with the claimed coupling, because such modification would have been the simple substitution of one known coupling means for another. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799